NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 14-2105
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                          ENRIQUE TORRUELLA-TORRES,
                                            Appellant
                                _______________

                     On Appeal from the United States District Court
                               for the District of Delaware
                             (D.C. No. 1-14-cr-00017-001)
                      District Judge: Honorable Sue L. Robinson
                                    _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  December 12, 2014

              Before: FUENTES, FISHER, and KRAUSE, Circuit Judges.

                                (Filed: February 17, 2015)
                                    _______________

                                       OPINION*
                                    _______________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
KRAUSE, Circuit Judge.

       This case involves a challenge by Appellant Enrique Torruella-Torres to the

procedural reasonableness of the sentence imposed on him by the District Court after the

revocation of his term of supervised release. For the reasons set forth below, we affirm.1

       Torruella-Torres pleaded guilty to conspiracy to distribute cocaine base in 2007.

After serving a term of imprisonment and spending several years on supervised release,

he was brought before the District Court for a revocation hearing in 2014. At the hearing,

the Government demonstrated that Torruella-Torres traveled from Delaware to

Philadelphia to pick up a sizeable quantity of heroin that he intended to distribute. He

admitted to violating the condition of his supervised release that he refrain from using

controlled substances, and the District Judge found that he also violated conditions

prohibiting him from leaving the district without permission, unlawfully possessing a

controlled substance, and committing additional crimes.

       Because of these violations, Torruella-Torres faced a statutory maximum of three

years in prison2 and an advisory range of fifteen to twenty-one months in prison under the

policy statements set forth in Chapter 7 of the Sentencing Guidelines.3 At the conclusion

of the sentencing hearing, the District Court revoked Torruella-Torres’s supervised

       1
       The District Court had subject matter jurisdiction under 18 U.S.C. § 3231, and
we have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742.
       2
         While both parties indicate on appeal that the statutory maximum term of
imprisonment was twenty-four months, the Probation Officer’s recommendation
correctly explained that because Torruella-Torres’s original offense was a Class B felony,
he faced a maximum of three years in prison under 18 U.S.C. § 3583(e)(3).
       3
           See U.S.S.G. § 7B1.4.
                                             2
release and, upon the recommendation of the Probation Officer, imposed a sentence of

twenty-four months in prison and an additional sixty months on supervised release.

       Torruella-Torres’s only argument on appeal is that his sentence was procedurally

unreasonable because the District Court imposed a sentence above the range suggested by

the Chapter 7 policy statements without discussing the sentencing factors listed in 18

U.S.C. § 3553(a). We review the procedural reasonableness of a district court’s sentence

upon revocation of supervised release for abuse of discretion. 4 That is, “the sentencing

court must give ‘rational and meaningful consideration’ to the relevant § 3553(a)

factors.”5

       Here, the District Court’s explanation of its sentence shows that it gave

meaningful consideration to those sentencing factors. For example, § 3553(a)(1)

instructs courts to consider “the nature and circumstances of the offense and the history

and characteristics of the defendant.”6 At sentencing, the District Judge specifically

mentioned Torruella-Torres’s age, failure to rehabilitate, failure to comply with the terms

of his supervised release, and involvement with interstate heroin sales, indicating that the

District Judge meaningfully considered that factor. Further, § 3553(a)(2)(A) instructs

courts to consider “the need for the sentence imposed to reflect the seriousness of the




       4
           United States v. Doe, 617 F.3d 766, 769 (3d Cir. 2010).
       5
           Id. (quoting United States v. Grier, 475 F.3d 556, 571 (3d Cir. 2007) (en banc)).
       6
           18 U.S.C. § 3553(a)(1).

                                               3
offense, to promote respect for the law, and to provide just punishment for the offense.” 7

The District Court meaningfully considered that factor as well, as indicated by its finding

that Torruella-Torres traveled out of state to pick up a large amount of heroin he intended

to distribute while on supervised release and its admonition that “[w]e take this sort of

behavior very seriously when you are under federal supervision and you continue to

flaunt the law.”8 The District Court also clearly considered the applicable Chapter 7

policy statements as instructed by § 3553(a)(4)(B),9 as it recited the applicable range of

fifteen to twenty-one months and the Probation Officer’s recommendation that the term

of imprisonment exceed that range.10

       Torruella-Torres contends that the District Court abused its discretion because it

did not explicitly discuss other § 3553(a) factors, but a court imposing sentence following

revocation need not “discuss and make findings as to each of the § 3553(a) factors if the

record makes clear the court took the factors into account at sentencing.”11 Indeed, we




       7
           18 U.S.C. § 3553(a)(2)(A).
       8
           J.A. 52.
       9
           18 U.S.C. § 3553(a)(4)(B).
       10
            J.A. 47-48.
       11
          United States v. Bungar, 478 F.3d 540, 542 (3d Cir. 2007) (quoting United
States v. Cooper, 437 F.3d 324, 329 (3d Cir. 2006), abrogated on other grounds by Rita
v. United States, 551 U.S. 338, 346 (2007)) (internal quotation marks omitted).

                                             4
have held that a sentencing court applying the Chapter 7 policy statements need only

“state on the record its general reasons under § 3553(a).”12

       The record here makes it clear the District Court took the § 3553(a) factors into

account. It heard testimony from the two Probation Officers that arrested Torruella-

Torres after state officials discovered his criminal activity. The District Court then heard

the Government’s argument that Torruella-Torres was “engaging in a significant amount

of drug distribution that ha[d] been ongoing for some time” and found that Torruella-

Torres “resorted to making a living through criminal activity rather than being a

productive citizen and maintaining gainful employment despite the efforts of the U.S.

Probation Office to help [him] in that regard.”13

       The District Court also heard Torruella-Torres’s arguments for mitigation because

he admitted his violations when he was questioned by various Probation Officers and he

had family members present at the hearing who supported him. The District Judge noted,

in response, that while it appreciated his family’s presence, his family “should have been

encouraging [him] to find a job and stick to it rather than making quick money going up

to Philadelphia and picking up heroin,” and that it was time he “straightened up [and] did

the right thing by [his] family and by [his] community.” 14 Additionally, the District

Judge referenced the Probation Officer’s recommendation, which was based largely on


       12
            United States v. Blackston, 940 F.2d 877, 893-94 (3d Cir. 1991).
       13
            J.A. 49, 51.
       14
            J.A. 51, 52.

                                              5
Torruella-Torres’s “history of arrests while on supervision, his inability to take advantage

of the resources of the Probation Office and not finding and maintaining gainful

employment.”15 Nevertheless, the District Court recommended that the Bureau of

Prisons house Torruella-Torres at a location where his family could visit him. These

statements indicate that the District Court meaningfully considered the § 3553(a) factors,

as well as the arguments and evidence before it.

       In sum, Torruella-Torres has not shown his sentence was procedurally

unreasonable. Nor did he meet his high burden of showing that “no reasonable

sentencing court would have imposed the same sentence on [him] for the reasons the

district court provided.”16 Accordingly, we affirm the judgment of the District Court.




       15
            J.A. 47-48.
       16
            United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc).
                                              6